DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the hardware device" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
All claims that are not specifically addressed are rejected due to a dependency. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Stevens et al. (“Stevens”) (U.S. Patent Application Publication Number 2015/0026419) and Stone et al. (“Stone”) (U.S. Patent Number 6,578,109).
Regarding Claims 1 and 10, Stevens discloses a method comprising: 
receiving, at a device (Figure 1, item 204-1), a request to access a register from a Peripheral Component Interconnect Express (PCIe) consistent communication, wherein the PCIe consistent communication conveys a process identifier (paragraphs 0016-0017; i.e., the physical adapter 204-1 has memory for each of the user processes; it would have been a matter of obvious design choice to utilize register memory), wherein the process identifier is associated with at least one queue pair (Figure 1, item 223, paragraph 0012).
Stevens does not expressly disclose wherein registers of the hardware device are allocated to particular process identifiers to provide register isolation among processes; and
selectively providing, at the device, read or write access to the register associated with the process identifier.
In the same field of endeavor (e.g., peripheral communication techniques), Stone teaches wherein registers (Figure 7, items 620) of the hardware device are allocated to particular process identifiers (Figure 7, Process 1-N IDs, Column 7, lines 21-24) to provide register isolation among processes (Column 7, lines 44-56); and

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined Stone’s teachings of peripheral communication techniques with the teachings of Stevens, for the purpose of assure that each process is able to independently complete through the use of the associated registers.

Regarding Claim 2, Stevens discloses associating, using a device driver, the process identifier with the at least one queue pair (paragraph 0017).

Regarding Claims 3 and 12, Stevens discloses wherein receiving, at a device, a request to access a register from a PCIe consistent communication comprises: receiving, from a root complex (paragraph 0010; i.e., the examiner takes Official Notice that root complexes in PCIe systems are well known in the art), the process identifier using the PCIe consistent communication, wherein the root complex receives the process identifier using a memory-mapped I/O (MMIO) (paragraphs 0016-0017; i.e., the adapter 204-1 is accessed using memory-mapped transactions) or port-mapped I/O (PIO).

Regarding Claims 4 and 13, Stone teaches wherein selectively providing, at the device, read or write access to the register associated with the process identifier comprises: determining, at the device, permission to access the register based on the process identifier received in the PCIe consistent communication and permitting or denying access, at the device, to the register based on the determined permission to access the register (Figure 8, items 816-844, Column 8, lines 10-39).

Regarding Claims 5 and 14, Stevens discloses wherein the process identifier comprises a namespace ID or Tag ID (paragraph 0012; i.e., a process ID or ASID).

Regarding Claims 6 and 15, Stone teaches wherein a process comprises a container (Column 7, lines 46-49) or virtual execution environment and the process provides the request to access a register (Column 8, lines 30-40).

Regarding Claims 7 and 16, Stevens discloses wherein the PCIe consistent communication conveys the process identifier in a PASID (paragraph 0012) TLP prefix (i.e., the examiner takes Official Notice that including a TLP prefix in a PCIe communication was well known in the art).

Regarding Claims 8 and 17, Stevens discloses wherein the at least one queue pair comprises a receive queue and a transmit queue in memory accessible to the device (Figure 1, items 223, paragraph 0012; i.e., the examiner takes Official Notice that queue pairs in the context of Stevens [a PCIe system] are known to include a receive queue and a transmit queue).

Regarding Claims 9 and 18, Stevens discloses wherein the device comprises a network interface controller (NIC) (Figure 1, item 204-1).

Regarding Claim 11, Stevens discloses wherein a privileged agent (Figure 1, item 212) is to associate the process identifier with the at least one queue pair (paragraph 0012).

Regarding Claim 19, Stone teaches a central processing unit (CPU) (Figure 3, item 320) comprising at least one core, wherein a core is to execute a process, wherein the process is to issue the 

Regarding Claim 20, Stone teaches a system agent to communicatively couple the CPU with the hardware device (Figure 3, item 316).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL M ZAMAN whose telephone number is (571)272-6495. The examiner can normally be reached Monday - Friday, 8 am - 5 pm, alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/FAISAL M ZAMAN/                Primary Examiner, Art Unit 2186